                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


APRIL J. BROCK,                            3:18-CV-02012-BR

          Plaintiff,                       OPINION AND ORDER

v.

COPART OF WASHINGTON, INC.,
a foreign business
corporation, and JASON
MUSANTE, an individual,

          Defendants.


CRAIG A. CRISPIN
ASHLEY A. MARTON
Crispin Employment Lawyers
1834 S.W. 58th Avenue
Suite 200
Portland, OR 97221
(503) 293-5759

          Attorneys for Plaintiff

JOHN A. BERG
BRADLEY J. KRUPICKA
Littler Mendelson, PC
121 S.W. Morrison Street
Suite 900
Portland, OR 97204
(503) 221-0309

          Attorneys for Defendants

1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Defendants’ Motion

(#7) to Compel Arbitration.    For the reasons that follow, the

Court concludes the record is sufficiently developed for the

Court to resolve Defendant’s Motion without oral argument, GRANTS

Defendants’ Motion, and DISMISSES this matter without prejudice.



                              BACKGROUND

     The following facts are taken from the Complaint and the

parties’ filings related to Defendants’ Motion to Compel

Arbitration.

     On August 14, 2001, Plaintiff applied for employment with

Defendant Copart of Washington.

     On August 27, 2001, Defendant hired Plaintiff as a customer-

service representative.   On August 27, 2001, Plaintiff signed a

document indicating that she had received, read, and agreed to be

bound by the terms of Copart’s Employee Handbook.    On that same

day Plaintiff also signed an Arbitration Agreement that provided:

          I AGREE THAT ANY CONTROVERSY OR CLAIM ARISING OUT
          OF OR IN ANYWAY RELATING TO ANY ASPECT OF MY
          EMPLOYMENT WITH COPART, INCLUDING ALLEGED
          VIOLATIONS OF ANY STATE OR FEDERAL CIVIL RIGHTS
          LAWS, OR OTHER LAWS AND STATUTES (INCLUDING CLAIMS
          FOR EMPLOYMENT DISCRIMINATION AND HARASSMENT), OR
          EXPRESS OR IMPLIED TERM OF EMPLOYMENT SHALL BE
          SETTLED BY ARBITRATION IN THE COUNTY AND STATE OF
          THE COMPANY FACILITY WHERE I WAS EMPLOYED IN
          ACCORDANCE WITH THE RULES THEN IN EFFECT OF
          JUDICIAL ARBITRATION AND MEDIATION SERVICES
          (JAMS).

2 - OPINION AND ORDER
           THE ARBITRATOR MAY GRANT INJUNCTIVE OR OTHER
           RELIEF IN SUCH DISPUTE OR CONTINGENCY. THE
           DECISION OF THE ARBITRATOR SHALL BE FINAL,
           CONCLUSIVE AND BINDING ON THE PARTIES TO THE
           ARBITRATION. JUDGMENT MAY BE ENTERED ON THE
           ARBITRATOR'S DECISION IN ANY COURT HAVING
           JURISDICTION.

           THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
           EMPLOYEE'S RIGHT TO JURY TRIAL AND RELATES TO THE
           RESOLUTION OF ALL DISPUTES RELATED TO ALL ASPECTS
           OF THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING
           BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

           i.   ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF
           EMPLOYMENT; BREACH OF CONTRACT, BOTH EXPRESSED AND
           IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
           FAIR DEALING, BOTH EXPRESSED AND IMPLIED;
           NEGLIGENT OR INTENTIONAL INTERFERENCE WITH
           CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
           DEFAMATION;

           ii. ANY AND ALL CLAIMS FOR VIOLATION OF ANY
           FEDERAL, STATE, OR MUNICIPAL STATUTE, INCLUDING,
           BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
           ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE
           DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
           AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR
           LABOR STANDARDS ACT, THE APPLICABLE STATE FAIR
           EMPLOYMENT AND/OR LABOR CODE.

           iii. ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER
           LAWS AND REGULATIONS RELATING TO EMPLOYMENT OR
           EMPLOYMENT DISCRIMINATION.

Decl. of Christine Arnold, Ex. 2 at 1-2.

     In 2006 Copart promoted Plaintiff to General Manager.

Plaintiff “managed the operations of the auction yard, managed

inventory and employee relations, prepared profit and loss

reports, and was responsible for accounts payables, audit review,

training and filling in for other positions as needed.”   Compl.

at ¶ 12.

3 - OPINION AND ORDER
     On August 7, 2015, Plaintiff was injured in a vehicle

collision while traveling for business.   After August 7, 2015,

Plaintiff “was on an active workers’ compensation claim and was

on approved protected medical leave.”   Compl. at ¶ 13.   After

August 2015 Plaintiff had periodic medical appointments for

therapy and treatment for her injuries that required her to leave

20-to-30 minutes before the end of her regularly scheduled shift.

     In May 2016 Copart updated its Employee Handbook and amended

the Arbitration Agreement to read as follows:

          Except as it otherwise provides, the Company and I
          mutually agree to the resolution by arbitration of
          all claims or controversies, past, present or
          future, including without limitation, claims
          arising out of or related to my application for
          employment, employment, and/or the termination of
          my employment that the Company may have against me
          or that I may have against the Company and/or
          . . . (2) Company's officers, directors,
          employees, or agents in their capacity as such or
          otherwise.

                                * * *

          This Agreement is intended to be as broad as
          legally permissible under the Federal Arbitration
          Act and to apply to the resolution of disputes
          that otherwise would be resolved in a court of law
          or before a forum other than arbitration. Unless
          specifically excluded below, this Agreement
          applies, without limitation, to any claims based
          upon or related to discrimination, harassment,
          retaliation, defamation (including claims of
          post-employment defamation or retaliation), breach
          of a contract or covenant, fraud, negligence,
          personal injury, emotional distress, breach of
          fiduciary duty, trade secrets, unfair competition,
          overtime, wages or other compensation, breaks and
          rest periods, seating, termination, tort claims,
          equitable claims, and all statutory and common law

4 - OPINION AND ORDER
            claims. The Agreement covers, without limitation,
            all claims arising under Title VII of the Civil
            Rights Act of 1964, the Civil Rights Acts of 1866
            and 1871, the Civil Rights Act of 1991, 42 U.S.C.
            § 1981, the Pregnancy Discrimination Act, the
            Americans With Disabilities Act, the Age
            Discrimination in Employment Act, the Family
            Medical Leave Act, the Fair Credit Repo1iing Act,
            the Fair Labor Standards Act, the Equal Pay Act,
            the Genetic Information Non-Discrimination Act,
            each as amended, any state or local statutes, if
            any, addressing the same or similar subjects, and
            any and all claims for violation of any federal,
            state or other governmental law, statute,
            regulation, or ordinance, except claims excluded
            in the section entitled “Claims Not Covered by the
            Agreement.”

            Additionally, the Arbitrator, and not any federal,
            state, or local court or agency, shall have the
            exclusive authority to resolve any dispute
            relating to the interpretation, applicability,
            enforceability, or formation of this Agreement.

Arnold Decl., Ex. 5 at 1.

       On June 21, 2016, at 11:49 a.m., Copart Human Resources

Generalist Kallie Sirles emailed Plaintiff the updated Employee

Handbook and Arbitration Agreement.    At that time when an

employee opened and accessed the Arbitration Agreement, the

application instructed the employee to click on “radio buttons”

and to “electronically sign” to indicate that the employee had

read and agreed to the Arbitration Agreement.    Arnold Decl. at

¶ 7.    When an employee had accepted or declined all of the

buttons directing the employee to sign, Copart’s system generated

an email attaching the electronically signed document to an email

sent to both the employee and the human-resources representative


5 - OPINION AND ORDER
who had sent the document.   On June 21, 2016, at 12:57 p.m.,

Plaintiff used her unique email account to sign the Arbitration

Agreement.

     Plaintiff alleges in her Complaint that her schedule

adjustments for therapy and medical treatment were accommodated

until April or May 2017, which is when Defendant Jason Musante

became her regional supervisor.   Plaintiff alleges Musante called

her while she was in therapy, began to “excessively supervis[e]

and . . . find minor errors in [Plaintiff’s] performance,” gave

Plaintiff a substandard rating in an audit, withheld a bonus

without explanation, and mocked Plaintiff in a meeting.

     On November 6, 2017, Plaintiff complained via email to

Copart’s human-resources department about Musante’s treatment.

Plaintiff also requested accommodation in the form of a modified

work schedule.   Plaintiff alleges Copart did not respond to her

email and denied her request for accommodation.

     On December 4, 2017, Copart fired Plaintiff.

     On November 20, 2018, Plaintiff filed a Complaint in this

Court against Copart and Musante in which she alleges the

following claims:   (1) against Copart for disability

discrimination in violation of the Americans with Disabilities

Act, 42 U.S.C. § 12112; (2) against both Defendants for

disability discrimination in violation of Oregon Revised Statutes

§ 659A.112; (3) against both Defendants for retaliation for


6 - OPINION AND ORDER
whistleblowing in violation of Oregon Revised Statutes

§ 659A.199; (4) retaliation in violation of Oregon Revised

Statutes § 659A.030(1)(f); (5) against both Defendants for

violation of the Oregon Family Leave Act, Oregon Revised Statutes

§ 659A.183(2); (6) against both Defendants for discrimination for

invoking the Oregon workers’ compensation system in violation of

Oregon Revised Statutes § 659A.040; and (7) against Copart for

wrongful discharge.

     On December 26, 2018, Defendants filed a Motion to Compel

Arbitration in which they seek an order compelling arbitration of

all of Plaintiff’s claims and dismissing this matter.     The Court

took Defendants’ Motion under advisement on January 23, 2019.



                               STANDARDS

     Congress enacted the Federal Arbitration Act (FAA),

9 U.S.C. § 1, et seq., “in response to widespread judicial

hostility to arbitration.”     Am. Exp. Co. v. Italian Colors

Restaurant, 133 S. Ct. 2304, 2309 (2013).     The FAA provides

arbitration agreements generally "shall be valid, irrevocable,

and enforceable."     Knutson v. Sirius XM Radio, Inc., 771 F.3d

559, 564 (9th Cir. 2014).    See also 9 U.S.C. § 2.

          [C]ourts must rigorously enforce arbitration
          agreements according to their terms, including
          terms that specify with whom [the parties] choose
          to arbitrate their disputes and the rules under
          which that arbitration will be conducted. That
          holds true for claims that allege a violation of a

7 - OPINION AND ORDER
          federal statute, unless the FAA's mandate has been
          overridden by a contrary congressional command.

Am. Exp. Co., 133 S. Ct. at 2309 (quotations omitted).

     “Under the FAA, the basic role for courts is to determine

(1) whether a valid agreement to arbitrate exists and, if it

does, (2) whether the agreement encompasses the dispute at

issue.”   Knutson, 771 F.3d at 564-65 (quotation omitted).

“[A] district court may either stay the action or dismiss it

outright when . . . the court determines . . . the claims raised

in the action are subject to arbitration.”    Johnmohammadi v.

Bloomingdale's, Inc., 755 F.3d 1072, 1074 (9th Cir. 2014).   See

also 9 U.S.C. §§ 3, 4.



                              DISCUSSION

     As noted, Defendants seek an order compelling arbitration

and dismissing this matter.    Defendants assert both the 2001 and

the 2016 Arbitration Agreement are valid and enforceable and that

Plaintiff’s claims are subject to either or both of those

Agreements.   Defendants also assert the 2016 Arbitration

Agreement requires an arbitrator rather than a court to determine

whether the Agreement is enforceable.

     Plaintiff, in turn, asserts the Court should not enforce the

2016 Arbitration Agreement because it does not comply with the

notice requirement of Oregon Revised Statutes § 36.620(5).



8 - OPINION AND ORDER
Plaintiff also contends the Court should not enforce either

Arbitration Agreement because they are procedurally and/or

substantively unconscionable.

I.   Oregon Revised Statutes § 36.620(5)

     As noted, Plaintiff asserts the Court should not enforce the

2016 Arbitration Agreement because it does not comply with the

notice requirement of Oregon Revised Statutes § 36.620(5).

     Oregon Revised Statutes § 36.620(5) provides:

          (5) A written arbitration agreement entered into
          between an employer and employee and otherwise
          valid under subsection (1) of this section is
          voidable and may not be enforced by a court
          unless:

               (a) At least 72 hours before the first day of
               the employee’s employment, the employee has
               received notice in a written employment offer
               from the employer that an arbitration
               agreement is required as a condition of
               employment . . .; or

               (b) The arbitration agreement is entered into
               upon a subsequent bona fide advancement of
               the employee by the employer.

     Defendants do not dispute Plaintiff did not receive the 2016

Arbitration Agreement 72 hours before the first day of her

employment or that Plaintiff did not enter into “a subsequent

bona fide advancement” at the time she signed the 2016

Arbitration Agreement.   Nevertheless, Defendants point out that

courts in Oregon have held the FAA preempts the notice

requirements of § 36.620(5).    According to Defendants, therefore,

their failure to comply with § 36.620(5) does not negate the 2016

9 - OPINION AND ORDER
Arbitration Agreement.

     In Lumm v. CC Services, Incorporated, the plaintiff brought

an action against the defendants alleging various employment-

discrimination claims.    290 Or. App. 39, 41 (2018).   The

defendants moved to compel arbitration based on an arbitration

clause in the plaintiff’s employment agreement.    The plaintiff

asserted the arbitration clause was unenforceable because the

defendants failed to comply with § 36.620(5) and because the

clause also was unconscionable.    The defendants asserted the FAA

preempts § 36.620(5) and asserted in any event the question of

unconscionability was reserved for the arbitrator under the terms

of the arbitration clause.    The trial court denied the

defendants’ motion to compel arbitration, and the defendants

appealed.    On appeal the Oregon Court of Appeals concluded “the

FAA preempts [§ 36.620(5),] and ORS 36.620(5)[, therefore,]

provides no basis for invalidating the parties’ arbitration

agreement.”    Id., at 45.   The court reasoned:

            [T]he United States Supreme Court has consistently
            held that the FAA preempts the enforcement of
            state statutes that erect barriers specific to
            arbitration provisions, including state laws that
            affect only a certain class of litigants or
            claims. See, e.g., Perry v. Thomas, 482 U.S. 483
            (1987)(holding that the FAA preempts statute
            allowing actions for the collection of wages
            notwithstanding existence of an arbitration
            agreement); Southland Corp. v. Keating, 465 U.S. 1
            (1984)(same, as to statute requiring judicial
            forum for claims under state Franchise Investment
            Law).


10 - OPINION AND ORDER
           Specifically, the FAA preempts state laws that
           create notice requirements that apply only to
           arbitration provisions, and not to contract
           provisions in general. See Doctor’s Associates,
           Inc. v. Casarotto, 517 U.S. 681, 683 (1996). In
           Doctor’s Associates, Inc., the United States
           Supreme Court held that the FAA preempted a
           Montana statute that declared arbitration clauses
           unenforceable unless notice of the arbitration
           provision appeared on the first page of the
           contract in underlined, uppercase letters. The
           Court explained that the goals and policies of the
           FAA were “antithetical to threshold limitations
           placed specifically and solely on arbitration
           provisions.” Id. at 688.

           Like the Montana statute in Doctor’s Associates,
           Inc., O.R.S. 36.620(5) purports to impose notice
           requirements “specifically and solely on
           arbitration provisions.” 517 U.S. at 688.
           Accordingly, the FAA preempts that provision.

Id., at 44–45.   The Court finds the reasoning in Lumm to be

persuasive and, accordingly, adopts it.   Thus, the Court

concludes the FAA preempts § 36.620(5), and, therefore,

§ 36.620(5) does not provide any basis to invalidate the 2016

Arbitration Agreement.

II.   The 2001 Arbitration Agreement

      Although Plaintiff asserts in her Opposition that the

Arbitration Agreements between the parties are unconscionable,

the Court notes the circumstances that Plaintiff relies on to

support her claim of procedural unconscionability and the terms

that allegedly create substantive unconscionability are found

only in the 2016 Arbitration Agreement.   Plaintiff does not

identify any procedural issues or substantive terms in the 2001


11 - OPINION AND ORDER
Arbitration Agreement that establish procedural and/or

substantive unconscionability nor does the Court find any.

     Accordingly, the Court concludes the 2001 Arbitration

Agreement is not procedurally or substantively unconscionable,

and, therefore, there is not any legal or equitable basis for the

Court to decline to enforce the 2001 Arbitration Agreement.

     The Court notes, however, that even though Plaintiff does

not clearly state in her Opposition that the 2016 Arbitration

Agreement supersedes the 2001 Arbitration Agreement, it appears

Plaintiff may have intended to make that argument.   The Court,

therefore, addresses the parties’ arguments as to the 2016

Arbitration Agreement.

III. The 2016 Arbitration Agreement

     As noted, Plaintiff asserts the Court should not enforce the

2016 Arbitration Agreement because it is procedurally and/or

substantively unconscionable.   Defendants, however, assert the

issue of enforceability of the 2016 Arbitration Agreement is

reserved to the arbitrator and, in any event, the 2016

Arbitration Agreement is not unconscionable.

     A.   The issue of enforceability of the 2016 Arbitration
          Agreement is reserved to the arbitrator.

          Defendants assert the 2016 Arbitration Agreement

requires the arbitrator to decide whether it is enforceable.

          The Ninth Circuit has explained:

               Although gateway issues of arbitrability

12 - OPINION AND ORDER
                 presumptively are reserved for the court, the
                 parties may agree to delegate them to the
                 arbitrator. The Supreme Court recently reaffirmed
                 this principle in Rent–A–Center, West, Inc. v.
                 Jackson, holding that courts must enforce the
                 parties' “agreement to arbitrate threshold issues”
                 regarding the arbitrability of their dispute, and
                 may do so by . . . compelling arbitration under
                 section 4 [of the FAA].” 561 U.S. 63 (2010).

                 Because such issues would otherwise fall within
                 the province of judicial review . . . the Supreme
                 Court has cautioned that “[c]ourts should not
                 assume that the parties agreed to arbitrate
                 arbitrability unless there is ‘clear and
                 unmistakable’ evidence that they did so.” First
                 Options of Chicago, Inc., 514 U.S. at 944, 115 S.
                 Ct. 1920 (quoting AT & T Techs., Inc. v. Commc'ns
                 Workers of Am., 475 U.S. 643, 649 (1986)
                 (alterations omitted)).

                 Accordingly, the question of arbitrability is left
                 to the court unless the parties clearly and
                 unmistakably provide otherwise. Such “[c]lear and
                 unmistakable ‘evidence’ of agreement to arbitrate
                 arbitrability might include . . . an express
                 agreement to do so.” Rent–A–Center, 130 S. Ct. at
                 2783 (Stevens, J., dissenting)(citing First
                 Options of Chicago, Inc., 514 U.S. at 946).

Momot v. Mastro, 652 F.3d 982, 987 (9th Cir. 2011)(citations

omitted).

            In Momot the parties entered into an arbitration

agreement that contained the following provision:

                 (a) Arbitration. If a dispute arises out of or
                 relates to this Agreement, the relationships that
                 result from this Agreement, the breach of this
                 Agreement or the validity or application of any of
                 the provisions of this Section 4, and, if the
                 dispute cannot be settled through negotiation, the
                 dispute shall be resolved exclusively by binding
                 arbitration.

652 F.3d at 988 (emphasis in original).   The Ninth Circuit

13 - OPINION AND ORDER
concluded the arbitration provision “clearly and unmistakably

indicate[d] [the parties’] intent for the arbitrators to decide

the threshold question” of the enforceability of the arbitration

provision.   Id.

          Similarly, in Mohamed v. Uber Technologies the parties

entered into two arbitration agreements that “delegated to the

arbitrators the authority to decide issues relating to the

‘enforceability, revocability or validity of the Arbitration

Provision or any portion of the Arbitration Provision.’”   848

F.3d 1201, 1209 (9th Cir. 2016).   The Ninth Circuit concluded

“[t]his language is similar to but more expansive than the

language at issue in Momot, and thus also ‘clearly and

unmistakably indicates [the parties'] intent for the arbitrators

to decide the threshold question of arbitrability.’. . .   The

delegation provisions clearly and unmistakably delegated the

question of arbitrability to the arbitrator for all claims.”     Id.

          Here the 2016 Arbitration Agreement provides:

                [T]he Arbitrator, and not any federal, state, or
                local court or agency, shall have the exclusive
                authority to resolve any dispute relating to the
                interpretation, applicability, enforceability, or
                formation of this Agreement.

Arnold Decl., Ex. 5 at 1.   The Court finds this language is

broader than the language in Momot and as broad as the delegation

provision in Mohamad.    The Court, therefore, concludes the

provision of the 2016 Arbitration Agreement clearly and


14 - OPINION AND ORDER
unmistakably delegates the question of the enforceability of the

2016 Arbitration Agreement to the arbitrator.

           Accordingly, the Court is required to enforce the 2016

Arbitration Agreement “according to [its] terms and, in the

absence of some other . . . contract defense [applicable to the

delegation provision], such as . . . unconscionability, let an

arbitrator determine arbitrability as to all [of Plaintiff’s]

claims.”   Mohamed, 848 F.3d at 1209.    See also Henry Schein, Inc.

v. Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019)(“When

the parties' contract delegates the arbitrability question to an

arbitrator, a court may not override the contract.”).

           When a court has concluded an arbitration agreement

clearly and unmistakably has delegated to the arbitrator the

issue of the enforceability of the agreement, “[t]he only

remaining question is whether the Delegation Clause itself is

unconscionable.”     Lakhan v. U.S. Sec. Assocs., No. CV 18-9659-MWF

(GJSx), 2019 WL 175043, at *7 (C.D. Ca. Jan. 11, 2019)(citing

Brennan v. Opus Bank, 796 F.3d 1125, 1132 (9th Cir. 2015)).

Thus, the sole remaining question before this Court is whether

the delegation clause in the 2016 Arbitration Agreement is

unconscionable.

     B.    The delegation provision of the 2016 Arbitration
           Agreement is not unconscionable.

           1.     Unconscionability Standards

                  When grounds "exist at law or in equity for the

15 - OPINION AND ORDER
revocation of any contract," courts may decline to enforce

arbitration agreements.    9 U.S.C. § 2.   Knutson, 771 F.3d at 564.

The Supreme Court has held “the savings clause preserves

generally applicable contract defenses such as unconscionability,

so long as the doctrines are not ‘applied in a fashion that

disfavors arbitration.’”    Kilgore v. KeyBank, Nat. Ass'n, 673

F.3d 947, 963 (9th Cir. 2012)(quoting AT&T Mobility LLC v.

Conception, 131 S. Ct. 1740, 1747 (2011)).    These “contract-based

challenges are governed by applicable state law.”    Cox v. Ocean

View Hotel Corp., 533 F.3d 1114, 1121 (9th Cir. 2008).    Thus, the

Court applies Oregon law to determine unconscionability.

               Pursuant to Oregon law, a “party asserting

unconscionability bears the burden of demonstrating that the

arbitration clause in question is, in fact, unconscionable."

Livingston v. Metropolitan Pediatrics, LLC, 234 Or. App. 137, 151

(2010)(citing W.L. May Co., Inc. v. Philco-Ford Corp., 273 Or.

701, 707 (1975)).   Whether a contract is unconscionable is a

"question of law to be decided based on the facts in existence at

the time the contract was made."    Livingston, 234 Or. App. at

151.

               “In Oregon, the test for unconscionability has

both procedural and substantive components.”    Id. (citing

Vasquez-Lopez v. Beneficial Or., Inc., 210 Or. App. 553, 556

(2007)).

16 - OPINION AND ORDER
                 Procedural unconscionability refers to the
                 conditions of contract formation and involves
                 a focus on two factors: oppression and
                 surprise. Oppression exists when there is
                 inequality in bargaining power between the
                 parties, resulting in no real opportunity to
                 negotiate the terms of the contract and the
                 absence of meaningful choice. Surprise
                 involves the question whether the allegedly
                 unconscionable terms were hidden from the
                 party seeking to avoid them.

Livingston, 234 Or. App. at 151.    Substantive unconscionability,

in turn, “generally refers to the terms of the contract, rather

than the circumstances of formation, and the inquiry focuses on

whether the substantive terms unfairly favor the party with

greater bargaining power.”    Id.

            2.   Analysis

                 The only unconscionability argument that Plaintiff

provides as to the delegation clause is “[c]ontesting an

agreement to arbitrate in court is not something an employee

would know to do without counsel.”.   Pl.’s Opp’n at 8.

Plaintiff’s argument, however, does not establish the procedural

or substantive unconscionability of the delegation clause.    For

example, Plaintiff does not assert the delegation clause was

hidden or vague nor that it consists of overly technical legal

language.    In addition, although Plaintiff does not have a post-

secondary degree, the record reflects she worked for

approximately ten years as a General Manager of Copart, which is

the company’s highest-ranking local employee.   As General Manager


17 - OPINION AND ORDER
Plaintiff was responsible for orienting employees to company

policy and for implementing and enforcing the policy as

necessary.    Under these circumstances the Court concludes the

delegation provision is not unconscionable and, therefore, there

is not any basis at law or in equity for the Court to decline to

enforce it.

     In summary, the Court has concluded the 2016 Arbitration

Agreement clearly and unmistakably delegated to the arbitrator

the issue of the enforceability of the agreement and that “the

Delegation Clause itself is [not] unconscionable.”     Lakhan, 2019

WL 175043, at *7.    Pursuant to the FAA, therefore, the Court must

enforce the 2001 and/or 2016 Arbitration Agreements.

     Accordingly, the Court grants Defendants’ Motion to Compel

Arbitration.



                             CONCLUSION

     For these reasons, the Court GRANTS Defendants’ Motion (#7)

to Compel Arbitration and DISMISSES this matter without

prejudice.

     IT IS SO ORDERED.

     DATED this 27th day of February, 2019.



                                         /s/
                                ANNA J. BROWN
                                United States Senior District Judge


18 - OPINION AND ORDER
